El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Telésfora García y Guillerma Zayas alegando ser here-deras de Ramona Calderón entablaron demanda solicitando la nulidad de cierta declaratoria ■ de herederos, de una par-tición de herencia y de varias inscripciones en el registro de la propiedad, todo en relación con uña finca rústica si-tuada en Cagnas.
Se admite por ambas partes que en junio de 1873 Pas-cual Borras vendió a Julián Morales la finca de que se trata.
Las demandantes alegan que Julián Morales estaba ca-sado desde 1865 con Ramona Calderón, madre y abuela, respectivamente, de las demandantes y que como Morales murió sin dejar ascendientes ni descendientes ni otros pa-rientes que su viuda, ésta heredó la finca, y que como. Ramona ■ Calderón jamás se desprendió de la indicada finca y *661las demandantes son sns únicas herederas, la finca les per-tenece, Y alegan además las demandantes qne cierta de-claratoria de herederos de Julián Morales hecha por el Juez Sarmiento en 1892 a favor de nn hijo natural y cierta par-tición de la herencia de Morales otorgada en el propio año de 1892 por el hijo natural y la viuda Ramona Caldas y va-rias transferencias de la finca en cuestión constantes en es-crituras públicas inscritas en el registro de la propiedad, la primera de las cuales lleva fecha 13 de mayo de 1892, son nulas por estar viciadas de fraude.
Pué el pleito a juicio y la corte declaró la demanda sin lugar. Para fundar su sentencia escribió el juez de dis-trito una opinión de quince páginas en la que relaciona y analiza la prueba documental y testifical aportada y con-cluye que las demandantes no probaron en forma alguna el fraude que alegaron.
Hemos analizado cuidadosamente las alegaciones, las pruebas y los alegatos y a nuestro juicio la sentencia dictada debe confirmarse. Pocas veces se habrá llevado a los tribunales un pleito de esta naturaleza contando con tan escasa prueba para destruir traspasos constantes en escrituras públicas inscritas en el registro.
La única circunstancia que introduce confusión es la de que en la partida de matrimonio que presentaron las de-mandantes aparece el nombre de su causante como Ramona Calderón que ellas sostienen que es el verdadero, mientras que en la partición de 1892 y en la primera transferencia de igual año figura Ramona Caldas como la viuda de Julián Morales, pero la prueba testifical demostró de modo con-vincente que si pudo existir variedad en el nombre, se tra-taba en verdad de una sola persona.
Siendo ese el resultado de la prueba, no incurrió en error la corte sentenciadora al reconocer como válidas la escri-tura de partición y la de venta.
Los errores que señalan las apelantes en relación con el permiso que se concedió a los demandados para ar-*662chivar una contestación enmendada y con la admisión de ciertas escrituras, no existen, a nuestro juicio.
La enmienda se radicó con permiso de la corte más de dos meses antes de la celebración del juicio y la corte no estaba obligada a oir a la parte demandante antes de resolver sobre su admisión, como dicha parte pretende. La contestación enmendada fué notificada a las demandantes desde su presentación, y nada objetaron hasta el propio día de la celebración del juicio en que pidieron su elimina-ción por el motivo indicado.
Al presentarse la escritura de partición, las demandan-tes se opusieron porque expresándose que los otorgantes no sabían firmar, tenía que hacerlo un testigo. -En la escri-tura se expresa: “Así lo otorgan y no firman, porque ex-pusieron no saber escribir, lo que hace .a sus ruegos don Hermógenes Alvarez, que en unión de don José Ortiz Llau-ger fueron a la vez testigos presentes . . . .” estando fir-mada por dichos testigos.
Citando el caso de Aponte v. Registrador de Caguas, 27 D.P.R. 893, resolvió el juez sentenciador la cuestión debida-mente así: “No era nepesario que el testigo instrumental' que firmó por los otorgantes consignara los nombres y ape-llidos de las personas por quienes firmó, puesto que los otor-gantes no eran más que dos y ninguno sabía escribir, no existiendo ambigüedad. ’ ’
Igual error fué alegado en relación con la escritura de venta de la finca en litigio hecha por Ramona Caldas viuda de Morales a favor de Pascual Borrás en 13 de mayo de 1892..
Otros errores en relación con la admisión de las pruebas aparecen en la exposición, pero no se hace de ellos mérito en el alegato de las apelantes.
Se insiste por las apelantes en su alegato en que la corte erró al admitir la deposición de cierto testigo. El error existe. La deposición fué tomada ante un notario y en lugar de haber sido dirigida sellada, bajo sobre o faja, *663al secretario de la corte que entendía en el pleito como ter-minantemente exige el art. 144 de la ley de evidencia, el notario la entregó abierta a nno de los abogados de los de-mandados.
Abora bien, entendemos que el error no fné perjudicial tanto porque a virtud de las declaraciones en el juicio del abogado de los demandados a qnien se entregó la deposi-ción y del abogado de las demandantes qne intervino e bizo las repreguntas y levantó las objeciones, se probó sn autenti-cidad, cuanto y especialmente porque el propio juez senten-ciador consigna en sn relación del caso y opinión lo que si-gue: “Sin embargo, la corte bace constar que la admisión en evidencia de dicba deposición en nada cambiará el re-r sultado a que ba de llegar en la consideración del caso, pues dicba evidencia es prueba acumulativa, por baber declarado sobre los mismos extremos los testigos Juan Ramírez y Emi-liano Fernández, quienes merecen entero crédito.”

Debe confirmarse la sentencia recurrida.